Citation Nr: 1015074	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-11 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington

THE ISSUES

1.  Entitlement to an effective dated earlier than June 2, 
2004 for the assignment of a 70 percent disability rating for 
service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for a skin condition to 
include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from June 1964 to June 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision by which the RO 
assigned an increased 70 percent evaluation for the Veteran's 
service-connected PTSD effective June 2, 2004.  The Veteran 
is contesting the effective date assigned.

The issue of entitlement to service connection for 
prostatitis has apparently been raised by the record.  The RO 
denied service connection for prostatitis via August 2002 
rating decision.  The Veteran did not timely appeal that 
decision.  In September 2003, however, he again raised that 
issue.  The issue of whether new and material evidence, 
sufficient to reopen a claim of entitlement to service 
connection for prostatitis, has been received has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ), in 
this case the RO.  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.

The issue of entitlement to service connection for a skin 
condition to include as due to herbicide exposure is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service 
connection for PTSD on June 29, 2001.

2.  Service connection for PTSD was granted, and a 30 percent 
disability rating was assigned.

3.  Based on the medical and other evidence of record, it was 
not factually ascertainable that an increase in the severity 
of PTSD occurred before June 2, 2004.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 2, 2004 
for the award of a 70 percent disability rating for service-
connected PTSD have not been met.  38 U.S.C.A. § 5110 (West 
2002); 38 C.F.R. § 3.400 (o) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Disability ratings - in general

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2009).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2009).

Specific schedular criteria

PTSD is rated under the provisions of Diagnostic Code 9411.  
38 C.F.R. § 4.130.

A zero percent evaluation is assigned for a mental condition 
has been formally diagnosed, but symptoms are not severe 
enough either to interfere with occupational and social 
functioning or to require continuous medication.  38 C.F.R. § 
4.130, Diagnostic Code 9411 (2009).

A 10 percent evaluation is assigned for occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.  Id.

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).  Id.

Under this diagnostic code, a 50 percent rating is assigned 
for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is assigned for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance or 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM- 
IV), p. 32).

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
and 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  GAF Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  See 38 C.F.R. § 4.130 (incorporating 
by reference the VA's adoption of the DSM-IV, for rating 
purposes).

Effective dates

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.

Applicable law and VA regulations provide that the effective 
date of an award of increased disability compensation is the 
earliest date that it is factually ascertainable that an 
increase in disability had occurred, if a claim is received 
within one year thereof.  Otherwise, it is the date of 
receipt of the claim or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(1).

Analysis

As apparent from a review of the pertinent law and 
regulations regarding effective dates, a disability 
evaluation cannot be assigned before it is factually 
ascertainable that the criteria for that particular 
disability evaluation are met.  Id.  In other words, a 
disability rating can never be made effective before 
entitlement has arisen.  

In August 2001, the Veteran received a provisional diagnosis 
of PTSD.  On examination, he was fully alert and oriented.  
His affect was congruent with his "OK" mood.  He displayed 
good eye contact, had normal speech, and thought processes 
were intact.  The mental status examination was unremarkable 
for significant or acute psychiatric disturbances.  The 
Veteran indicated that he had been unemployed since May 1, 
2001 and was receiving unemployment benefits.  The Veteran 
denied legal problems.  A GAF score of 55 was assessed.

On VA psychiatric examination in June 2002, the Veteran was 
fully oriented, his responses to questions were relevant, and 
the Veteran exhibited an adequate fund of knowledge.  His 
speech was essentially normal, and his thought processes were 
organized and unimpaired with no indication of psychosis, 
delusions, or loose associations.  Eye contact was 
appropriate.  He related well to the examiner and was 
assessed as a competent historian.  The Veteran's affect was 
appropriate, and his mood was characterized as mildly 
dysthymic.  The Veteran was employed as an electrician and 
had been working for the same employer since 1975.  He began 
to seek treatment for psychiatric symptoms in July 2001 and 
was placed on trazodone for symptoms of depression, sleep 
disturbance, and PTSD.  The Veteran complained of intrusive 
thoughts and recollections that caused mild symptoms of 
anxiety and mild to moderate sleep disturbance.  The Veteran 
avoided stimuli that reminded him of traumatic events.  There 
was a mildly restricted range of affect and mild to moderate 
anhedonia.  Evidence of hyperarousal was evinced by mild to 
moderate sleep disturbance and some irritability in social 
settings.  The examiner opined that the Veteran's PTSD 
symptoms were mild, and he diagnosed mild chronic PTSD and 
assigned a GAF score of 61.  The examiner commented that the 
Veteran's PTSD would only minimally impair his employability.  

In August 2002, the Veteran reported PTSD symptoms such as 
intrusive thoughts, nightmares, and significant psychological 
and physical reactivity to reminders of Vietnam.  He avoided 
trauma reminders, had decreased interest in activities, and 
felt detached from others.  His affect was restricted, he was 
irritable, had trouble concentrating, was hypervigilant, and 
complained of an exaggerated startle response.  The Veteran 
stated, however, that he had a construction job and that 
"things were going well."  A GAF score of 60 was assigned.  

In November 2002, the Veteran declined antidepressant 
medication after talking to his wife.  The Veteran indicated 
that he was unemployed, but he kept busy with projects such 
as managing his rental properties.  His mood was stable, and 
he was using trazodone for sleep.  The Veteran reported that 
he expected to have some construction work over the coming 
winter.  

During a February 2003 anger management training session, the 
Veteran was participatory, active, alert, and verbalized 
insights.  

In February 2003, the Veteran spoke of anger management 
issues and the ways in which PTSD affected his relationships.  
Objectively, the Veteran was oriented, cooperative, and 
displayed an affect that was consistent with his mood.  The 
mental status examination was unremarkable.  

April 2003 anger management session notes indicate that the 
Veteran was participatory and alert.

During a November 2003 individual psychotherapy session, the 
Veteran voiced no significant concerns but indicated that he 
had discontinued his sleep medication because he feared 
addiction.  He spoke of his drinking habits about which his 
wife complained.  Objectively, he was fully oriented, alert, 
and cooperative.  His affect was appropriate, and the Veteran 
denied both suicidal and homicidal ideation.  The mental 
status examination was unremarkable for significant 
psychiatric disturbances.  The examiner assessed anger 
dysfunction and unresolved alcohol problems.  

During an April 2004 support group session, the Veteran did 
not identify any crisis but reported that his psychiatrist 
had retired and that he needed a new one, as his psychotropic 
medication prescription had expired.  

On June 2004 VA psychiatric examination, the Veteran 
complained of impaired concentration and anger.  He had last 
worked in 2003 for a short period.  The Veteran indicated 
that he puttered around the house, isolated himself and had 
no recreational or social outlets.  He reported that his 
marriage was unstable.  Objectively, the Veteran was 
cooperative and adequately groomed.  His speech and thought 
processes were normal.  He was dysphoric and depressed.  His 
affect was appropriate.  The Veteran indicated that 
flashbacks occurred six to 10 times a day; these caused 
impaired concentration, and the Veteran feared returning to 
work as an electrician because of impaired concentration, as 
he would be a danger to himself and others.  The Veteran had 
emotional numbing and a strong startle response as well as 
feelings of hypervigilance.  The Veteran indicated that his 
depression had worsened since he ran out of antidepressants.  
He had angry outbursts but never was arrested.  Without 
medication, nightmares were common.  The examiner diagnosed 
PTSD, assessed a GAF score of 55, and estimated that 
occupational and social impairment were severe.

As apparent from the foregoing, the criteria for a 70 percent 
evaluation are not met at any time before June 2, 2004.  
Before that date, the Veteran's GAF scores indicated only 
mild to moderate symptomatology, no serious or severe 
psychiatric problems were identified, the Veteran was active 
and alert in anger management sessions, and he worked and/or 
kept busy with other pursuits to include the management of 
rental properties.  Furthermore, his affect was consistently 
characterized as appropriate, his thought processes were 
characterized as unimpaired, and his speech was assessed as 
normal.  His outward behavior was also apparently 
unremarkable, as eye contact was consistently good, and the 
Veteran was always appropriately behaved and groomed.  Such 
manifestations of PTSD do not rise to the level necessary for 
a 70 percent disability evaluation, which would necessitate 
symptoms such as suicidal ideation, obsessional rituals, 
abnormal speech, near continuous panic, an inability to 
function independently, spatial disorientation, neglect of 
personal appearance, and the like.  Such symptoms are simply 
absent before June 2, 2004.  

Because the criteria for a 70 percent evaluation are not met 
at any time before June 2, 2004, an effective date before 
then for the assignment of a 70 percent evaluation before 
that date is not warranted.  38 U.S.C.A. § 5110; 38 C.F.R. § 
3.400(o)(1).  Rather, June 2, 2004 is the appropriate 
effective date for the assignment of a 70 percent evaluation 
for PTSD because that is when entitlement arose.  Id.  As 
explained above, the effective date of a disability rating 
can never be earlier than the date upon which entitlement 
arose.  In this case, that date is June 2, 2004.

Veterans Claims Assistance Act of 2000 (VCAA) 

The Board has given consideration to VCAA.  VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  VCAA also redefines the obligations 
of VA with respect to its statutory duty to assist claimants 
in the development of their claims.  38 U.S.C.A. §§ 5103, 
5103A (West 2002).

In Manning v. Principi, 16 Vet. App. 534 (2002), citing 
Livesay v. Principi, 15 Vet. App. 165 (2001), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VCAA has no effect on an appeal where the law, and not the 
underlying facts or development of the facts, is dispositive 
of the matter.  The Board finds that such is the case as to 
the issue here on appeal.  The facts in this case, which 
involves the assignment of an effective date, are not in 
dispute.  Application of pertinent provisions of the law and 
regulations will determine the outcome.  No amount of 
additional evidentiary development would change the outcome 
of this case; therefore no VCAA notice is necessary.  See 
DelaCruz v. Principi, 15 Vet. App. 143, 149 (2001) (VCAA is 
notice not required where there is no reasonable possibility 
that additional development will aid the claimant).

Specifically, the Court has held that a claimant claiming 
entitlement to an earlier effective date is not prejudiced by 
failure to provide him with VCAA notice of the laws and 
regulations governing effective dates, if, based on the facts 
of the case, entitlement to an earlier effective date is not 
shown as a matter of law.  See Nelson v. Principi, 18 Vet. 
App. 407, 410 (2004).

Despite the foregoing, the RO explained VA's and the 
Veteran's respective duties for obtaining evidence and the 
requirements for determining effective dates in a March 2007 
letter.  In addition, general due process concerns have been 
satisfied in connection with this appeal.  See 38 C.F.R. § 
3.103 (2009).  The Veteran has been accorded ample 
opportunity to present evidence and argument in support of 
his appeal, and he has retained the services of a 
representative to guide him through the appellate process.

Accordingly, the Board correctly proceeded to its decision on 
the merits above.





ORDER

Entitlement to the assignment of an effective date prior to 
June 2, 2004 for the award of 70 percent disability rating 
for service-connected PTSD is denied.  


REMAND

The Veteran was afforded a VA examination of the skin in June 
2002.  The Board finds this examination inadequate, as the 
examiner failed to render clear opinions regarding whether 
currently diagnosed skin conditions are at least as likely as 
not (50 percent or greater likelihood) related to service.  

In order to fulfill VA's duty to assist the Veteran is 
establishing his claim, the Board asks that the RO schedule a 
VA skin examination for a diagnosis of all skin disabilities 
and an opinion regarding the etiology of each to include the 
likelihood of a nexus between it and service.  Because the 
Veteran asserts that herbicide exposure caused his skin 
conditions, the examiner should opine regarding whether any 
diagnosed condition is at least as likely as not due to 
herbicide exposure in Vietnam.  

Accordingly, the case is REMANDED to the RO via the AMC for 
the following action:

1.  Schedule a VA dermatologic 
examination for a diagnosis of all skin 
conditions from which the Veteran 
suffers.  Regarding each, the examiner 
should opine regarding whether it is at 
least as likely as not (50 percent or 
greater likelihood) related to service or 
to herbicide exposure therein for 
conditions that are not presumptively 
linked thereto.  Pertinent documents in 
the claims file should be reviewed in 
conjunction with the examination, and the 
examination report should indicate 
whether the requested review took place.  
A rationale for all opinions and 
conclusions should be provided.  

2.  After the development requested above 
has been completed to the extent 
possible, the record should be reviewed.  
If the benefit sought on appeal remains 
denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________ 
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


